DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 9, with respect to claims 6, 10, 12 and 18 have been fully considered and are persuasive.  The claim objection of claims 6, 10, 12 and 18 has been withdrawn. 
Applicant’s arguments, see pg. 9, with respect to claims 10-21 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 10-21 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  remove “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, claim 16 has been amended to now recite “the Ethernet cable connecting the first circuitry to the first circuitry antenna; Power on Ethernet (POE)…received via the Ethernet cable”. Applicant states that support is found in fig. 137 and ¶ 562 and provides an explanation that focuses on the rooftop-mounted antenna that would correspond to the claimed “antenna” and not the claimed “first circuitry antenna”. After a review of the figure and the paragraph and the rest of the specification and in view of Applicant’s explanation, the specification does not support the above amendments. Claims 17-21 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for the interconnected relationship among all the limitations of independent claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER P CHAU/Primary Examiner, Art Unit 2476